

116 HR 1996 IH: Secure Travel Partnership Act of 2019
U.S. House of Representatives
2019-03-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 1996IN THE HOUSE OF REPRESENTATIVESMarch 29, 2019Mr. Quigley (for himself, Mr. Rice of South Carolina, Mr. Krishnamoorthi, and Mr. Reschenthaler) introduced the following bill; which was referred to the Committee on the JudiciaryA BILLTo amend the Immigration and Nationality Act to rename the visa waiver program, and for other
			 purposes.
	
 1.Short titleThis Act may be cited as the Secure Travel Partnership Act of 2019. 2.Renaming of program (a)In generalSection 217 of the Immigration and Nationality Act (8 U.S.C. 1187) is amended—
 (1)in the section heading, by striking Visa waiver program for certain visitors and inserting Secure Travel Partnership; (2)in subsection (a), by striking a program (hereinafter in this section referred to as the program) and inserting a program (hereinafter in this section referred to as the Secure Travel Partnership or the program);
 (3)in subsection (c)— (A)in paragraph (5)(B)(iv), by striking visa waiver program each place that it appears and inserting Secure Travel Partnership;
 (B)in paragraph (7)— (i)by striking visa waiver program each place that it appears and inserting Secure Travel Partnership; and
 (ii)in the heading for subparagraph (D), by striking in the visa waiver program; and (C)in paragraph (12)(A), by striking visa waiver program and inserting Secure Travel Partnership; and
 (4)in subsection (i)(1), by striking visa waiver program and inserting Secure Travel Partnership. (b)Conforming Amendments (1)Documentation RequirementsSection 212(a)(7)(B)(iv) of the Immigration and Nationality Act (8 U.S.C. 1182(a)(7)(B)(iv)) is amended in the clause heading by striking Visa waiver program and inserting Secure Travel Partnership.
 (2)Table of ContentsThe table of contents for the Immigration and Nationality Act is amended by striking the item relating to section 217 and inserting the following:
					
						
							Sec. 217. Secure Travel Partnership..
				